           Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY
1536 Wynkoop St., Ste. 421
Denver, Colorado 80202,

ROCKY MOUNTAIN WILD                             Case No. 1:21-cv-00174
1536 Wynkoop St., Suite 900
Denver, Colorado 80202,                         COMPLAINT FOR DECLARATORY
                                                AND INJUNCTIVE RELIEF
WESTERN WATERSHEDS PROJECT
319 South 6th Street
Laramie, Wyoming 82070,

WILDEARTH GUARDIANS
301 N. Guadalupe Street, Ste 201
Santa Fe, New Mexico, 87501,

and

YELLOWSTONE TO UINTAS CONNECTION
205 North Main St.
Paris, ID 83261,

               Plaintiffs,

      v.

UNITED STATES BUREAU OF LAND
MANAGEMENT
760 Horizon Drive
Grand Junction, CO 81506,

WILLIAM PERRY PENDLEY, in his official
capacity as Deputy Director for Policy and
Programs, U.S. Bureau of Land Management
1849 C Street N.W.
Washington, D.C. 20240,

DAVID BERNHARDT, in his official capacity
as Secretary, U.S. Department of the Interior
1849 C Street N.W.
Washington, D.C. 20240,
            Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 2 of 26




 and

 UNITED STATES DEPARTMENT OF THE
 INTERIOR
 1849 C Street N.W.
 Washington, D.C. 20240

                Defendants.


                                        INTRODUCTION

       1.       The Appointments Clause to the United States Constitution requires that the

President nominate and the Senate confirm the heads of significant federal agencies—a process

designed to preserve the balance of power among the three branches of government. In stark

contrast to this structure, and for the entirety of the current Administration, the U.S. Bureau of

Land Management (“BLM”) has been led by a series of acting directors, most notably by

William Perry Pendley. Pendley served as Acting BLM Director for more than a year, and well

into the tenure of the current administration, under color of a series of “temporary”

authorizations that were ostensibly intended to fill vacancies “during the presidential transition

pending senate confirmation” of a Constitutionally nominated and appointed Director. Secretary

David Bernhardt, Order No. 3345 Amendment No. 32 (May 5, 2020) (emphasis added).

       2.       The Federal Vacancies Reform Act is the safeguard chosen by Congress to

prevent Presidents from circumventing the Constitution’s separation of powers by allowing

individuals to run federal agencies without being confirmed by the Senate. Notwithstanding this

safeguard, that is precisely what occurred here. As a result, Pendley’s tenure, and multiple

actions the Bureau has taken during his tenure, violate the law.

       3.       Plaintiffs Center for Biological Diversity, Rocky Mountain Wild, Western

Watersheds Project, WildEarth Guardians and Yellowstone to Uintas Connection (collectively




                                                  2
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 3 of 26




“Conservation Groups”) bring this civil action for declaratory and injunctive relief to challenge

Federal Defendants’ unlawful approval of nine Resource Management Plans (“RMP”) and

related projects, which govern the management of more than 6.5 million acres of public lands

and minerals, because Defendant William Perry Pendley’s exercise of the duties of Acting

Director of the U.S. Bureau of Land Management (“BLM”) was unlawful under the

Appointments Clause, U.S. Const. art. 2, § 2, cl. 2; the Federal Vacancies Reform Act of 1998, 5

U.S.C. §§ 3345 et seq. (“FVRA” or “Act”); and the Administrative Procedure Act, 5 U.S.C. §§

701 et seq. (“APA”). The challenged RMPs are:

   RMP Name and Location             Date of Protest Resolution              Date of ROD

 Central Coast Field Office Oil    October 4, 2019                    October 4, 2019
 and Gas Leasing RMPA, CA
 Ray Land Exchange RMPA,           October 18, 2019                   October 24, 2019
 AZ
 Tres Rios Field Office ACEC       January 29, 2020                   January 29, 2020
 RMPA, CO
 Oklahoma, Kansas, and Texas       February 7, 2020                   March 11, 2020
 Integrated RMPs, NM, OK,
 KA, TX
 Dairy Syncline Mine and           February 20, 2020                  April 2, 2020
 Reclamation Plan FEIS and
 2012 Pocatello RMPA, ID
 Haiwee Geothermal Leasing         April 3, 2020                      April 21, 2020
 Plan RMPA, CA
 Gemini Solar Project RMPA,        March 6, 2020, Supplement          May 8, 2020
 CA                                issued August 14, 2020
 Moneta Divide Natural Gas         May 1, 2020                        August 3, 2020
 and Oil Development Project
 and Casper RMPA, WY
 Sonoran Desert National           September 11, 2020                 September 28, 2020
 Monument RMPA, AZ




                                                 3
             Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 4 of 26




                                  JURISDICTION AND VENUE

        4.       This action arises under the U.S. Constitution, the Federal Vacancies Reform Act

(“FVRA”), 5 U.S.C. §§ 3345 et seq., the Federal Land Policy and Management Act (“FLPMA”),

43 U.S.C. §§ 1701 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C §§ 701 et

seq.

        5.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1346 because it arises under the laws of the United States and involves the United States as a

defendant.

        6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (e) because the

Resource Management Plans concern public lands that BLM manages pursuant to federal

statutes, officers of the United States are defendants, and a substantial part of the events and

omissions giving rise to this case are related to this district.

        7.       This action reflects an actual, present, and justiciable controversy between

Plaintiffs and Defendants.

        8.       Plaintiffs’ requested relief is proper under 28 U.S.C. §§ 2201-2202, 5 U.S.C. §

3348(d), and 5 U.S.C. § 706.

                                                  PARTIES

        9.       Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“Center” or “CBD”) is a

nonprofit conservation organization headquartered in Tucson, Arizona, with offices throughout

the United States and Mexico. The Center uses science, policy, and law to advocate for the

conservation and recovery of species, great and small, hovering on the brink of extinction and

their habitats. The Center has over 81,000 members and 1.7 million online members and

activists. The Center and its members use public lands, including lands that will be affected by




                                                    4
          Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 5 of 26




the Resource Management Plans challenged in this action, for professional, scientific,

educational, aesthetic, and recreational interests, and spiritual renewal. The Center brings this

action on its own behalf and on behalf of its adversely affected members.

       10.     Plaintiff ROCKY MOUNTAIN WILD (“RMW”) is a nonprofit organization that

protects, connects, and restores wildlife populations and wildlands in the Southern Rockies

region. Because public lands are fundamental for the protection of biodiversity in the region,

RMW actively engages in land planning processes, scientific research, public education, and

advocacy to protect key habitats and wildlife movement corridors on Bureau of Land

Management lands. RMW has a long-standing interest in the habitats and species located in

southwest Colorado, and its members use areas within the BLM’s Tres Rios Field Office in

southeast Colorado for recreation, citizen science exploration, and wildlife viewing. Rocky

Mountain Wild has a long history of working to protect habitat for rare plants and the Federally

listed Gunnison sage-grouse. Rocky Mountain Wild brings this suit on its own behalf and on

behalf of its adversely affected members.

       11.     Plaintiff WESTERN WATERSHEDS PROJECT (“WWP”) is a is a nonprofit

conservation organization founded in 1993, with more than 12,000 members and supporters, and

has staff and field offices in Idaho, Montana, Wyoming, Arizona, Utah, Nevada, Oregon, and

California. WWP works throughout the West, including in Colorado, to influence and improve

public land management throughout the West with a primary focus on the negative impacts of

livestock grazing on 250 million acres of western public lands, including harm to ecological,

biological, cultural, historic, archeological, scenic resources, wilderness values, roadless areas,

Wilderness Study Areas and designated Wilderness. WWP brings this action on its own behalf

and on behalf of its adversely affected members.




                                                  5
          Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 6 of 26




       12.     Plaintiff WILDEARTH GUARDIANS (“Guardians”) is a nonprofit conservation

organization dedicated to protecting and restoring the wildlife, wild places, wild rivers, and

health of the American West. Guardians has offices in Colorado, Montana, New Mexico,

Arizona, Washington, and Oregon. With more than 175,000 members and supporters, Guardians

works to sustain a transition from fossil fuels to clean energy in order to safeguard the West.

Guardians members live, work, and recreate in areas that will be adversely impacted by

implementation of the of the Resource Management Plans challenged herein. Guardians has

actively engaged on issues related to the federal government’s management of public lands and

publicly owned fossil fuel minerals throughout the American West. The organization and its

members have an interest in ensuring that management of public lands and fossil fuels takes into

account concerns such as climate change, water and air quality impacts, and cumulative impacts

to the western landscape. Guardians brings this action on its own behalf and on behalf of its

adversely affected members.

       13.     Plaintiff YELLOWSTONE TO UINTAS CONNECTION (“Y2U”) is a nonprofit

organization headquartered in Paris, Idaho. The organization was named for the Regionally

Significant Wildlife Corridor that is a crucial high elevation linkage between the Greater

Yellowstone Ecosystem and northern Rockies and the Uinta Mountains in Utah and connecting

to the southern Rockies. The goal of Y2U is to restore the integrity of this Corridor so that it can

once again function as a genetic connection between the northern and southern Rockies and core

wildlife populations that currently occur in these places. Since its inception, Y2U has engaged in

analysis, monitoring, commenting and objecting to numerous projects proposed by the BLM and

other agencies in this corridor that threated to further fragment and degrade the habitat of this

corridor for wildlife, including such species as Canada lynx, grizzly bears, wolverine, sage




                                                  6
          Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 7 of 26




grouse, bighorn sheep, cutthroat trout and other native species. Y2U members, board and staff

use the public lands in and surrounding this Corridor for spiritual renewal, research, observing

wildlife and other outdoor activities. Y2U and its members, board and staff use the public lands

surrounding the project area for the Dairy Syncline Mine development and associated

Reclamation Plan and amendment to the 2012 Pocatello ARMP.

       14.     Conservation Groups and their members have concrete and particularized

interests in BLM’s implementation through the challenged RMPs of goals, objectives, and

planning decisions that will affect the public lands concerned and have significant effects to

those lands and surrounding resources, including in the protection of fragile ecosystems,

wildlands, air, water, habitat, wildlife, and a livable climate. Conservation Groups and their

members use and enjoy the public lands within the RMP planning areas for hiking, hunting,

camping, photography, aesthetic enjoyment, spiritual contemplation, agriculture, and other

vocational, scientific, and recreational activities. The past, present, and future enjoyment of these

benefits by Conservation Groups and their members has been, is being, and, unless the relief

requested in this complaint is granted, will continue to be irreparably harmed by the process

through which BLM approved the RMPs, and by BLM’s resulting actions based on those RMPs.

These injuries would be redressed by the relief requested in this complaint.

       15.     Defendant WILLIAM PERRY PENDLEY is sued in his official capacity as

BLM’s Deputy Director for Policy and Programs and for actions he carried out in his capacity as

BLM’s Acting Director with regard to the challenged RMPs and related actions. While carrying

out the functions and duties of Acting Director, Pendley served as the highest-ranking BLM

official and was responsible for establishing national strategies, goals and objectives for RMPs

pursuant to FLMPA, for providing national policy guidance and direction for land use planning




                                                  7
          Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 8 of 26




and land use plan evaluation, and for resolving protests to proposed RMPs and RMP

amendments.

       16.     Defendant UNITED STATES BUREAU OF LAND MANAGEMENT is an

agency within the U.S. Department of the Interior and is the federal agency charged with

managing more than 245 million acres of public land in the United States and nearly 700 million

acres of federal subsurface mineral estate. In this capacity, BLM is responsible for implementing

and complying with federal law, including the federal laws implicated by this action.

       17.     Defendant DAVID BERNHARDT is sued in his official capacity as Secretary of

the United States Department of the Interior. As Secretary, Mr. Bernhardt is the highest-ranking

official within the U.S. Department of the Interior, and in that official capacity is responsible for

managing the public lands, resources, and mineral estates of the United States, including the

lands and resources at issue herein, and is responsible for implementing and complying with

federal law, including the legal requirements that form the basis of this action. The actions of

Secretary Bernhardt at issue herein are his appointment of Pendley as Acting BLM Director

through a Secretarial Order and his reauthorization of Pendley’s appointment through four

subsequent amendments to that Order.

       18.     Defendant UNITED STATES DEPARTMENT OF THE INTERIOR is an

executive department of the United States Government that is responsible for the conservation

and management of the Nation’s natural resources, including its public lands, resources, mineral

estates and cultural heritage.




                                                  8
          Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 9 of 26




                                    LEGAL BACKGROUND

   I.         Appointments Clause and Federal Vacancies Reform Act

        19.      The U.S. Constitution’s Appointments Clause “prescribes the exclusive means”

for appointing “Officers of the United States.” Lucia v. S.E.C., 138 S. Ct. 2044, 2051 (2018).

“Officers of the United States” are officers that exercise “significant authority pursuant to the

laws of the United States.” Buckley v. Valeo, 424 U.S. 1, 126 (1976). Article II of the

Constitution vests the President with the power to nominate and “by and with the Advice and

Consent of the Senate” appoint such officers. U.S. Const. art. II, § 2, cl. 2.

        20.      The Appointments Clause and, in particular, the Senate’s advice and consent

power, are among “the significant structural safeguards of the constitutional scheme.” Edmond v.

United States, 520 U.S. 651, 659 (1997). The Framers designed the Appointments Clause as a

check on the President’s personal favoritism and to ensure the appointment of qualified officers.

N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 935 (2017) (citing The Federalist No. 76, at 457

(Alexander Hamilton) (Clinton Rossiter ed., 1961)).

        21.      When a vacancy arises in an office that requires Presidential appointment and

Senate confirmation (a “PAS office”), the functions of that office may go unperformed if the

President and the Senate cannot agree on a nominee. To mitigate the interbranch conflict, while

protecting the Constitution’s separation of powers, Congress has long provided to the President

limited authority to direct certain officials to temporarily carry out the nondelegable functions

and duties of a vacant PAS office in an acting capacity without Senate confirmation. Congress

has granted that limited authority through different statutes over time; the most recent being the

Federal Vacancies Reform Act (“FVRA”), 5 U.S.C. §§ 3345 et seq.




                                                  9
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 10 of 26




       22.     The FVRA provides the “exclusive means for temporarily authorizing an acting

official to perform the functions and duties” of a vacant PAS office. Id. § 3347(a).

       23.     Under the FVRA, Congress authorized three classes of government officials to

perform acting service in a vacant PAS office. The general rule is that the first assistant to the

vacant PAS office shall become the acting officer. Id. § 3345(a)(1). The President, and only the

President, may override the general rule by directing either a person who already serves in a PAS

office or an officer or employee serving in a senior position within the relevant agency for at

least 90 days in the 365-day period preceding the vacancy, to perform the nondelegable functions

and duties of the vacant PAS office in an acting capacity. Id. § 3345(a)(2), (3).

       24.     Under the FVRA, subject to limited exceptions, a person may not serve as an

acting officer if the President submits to the Senate their nomination “for appointment to such

office” or if they have held the acting role for “longer than 210 days, beginning on the date the

vacancy occurs.” Id. §§ 3345(b), 3346(a).

       25.     If the President’s temporary authorization of an acting official to perform the

duties and functions of a vacant PAS office does not comply with the FVRA, the office must

remain vacant and, in the case of a sub-cabinet agency, only the Executive agency’s head—in

this case the Secretary of the Interior—may perform the nondelegable functions and duties of the

vacant office. Id. § 3348(b).

       26.     The FVRA defines the term “function or duty” to mean any function or duty of

the PAS office that is established by statute or regulation and is required by statute or regulation

“to be performed by the applicable officer (and only that officer).” 5 U.S.C. § 3348(a)(2).

       27.     Congress established the office of the BLM Director under the Federal Land

Policy and Management Act, 43 U.S.C. §§ 1701 et seq., and mandated that appointments to that




                                                 10
          Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 11 of 26




position be made “by the President, by and with the advice and consent of the Senate.” Id. §

1731(a). As a result, the office of the BLM Director is a PAS office and the President’s

designation of an Acting BLM Director to temporarily fill a vacancy in that office must be in

accordance with the FVRA. 5 U.S.C. § 3345(a).

         28.      Any “action taken by any person” who serves as an acting officer in violation of

the FVRA “shall have no force and effect” and “may not be ratified.” Id. § 3348(d)(1), (2).

   II.         Federal Land Policy and Management Act

         29.      The Federal Land Policy and Management Act (“FLPMA”) is a comprehensive

statute designed to ensure that BLM-administered public lands are “managed in a manner that

will protect the quality of scientific, scenic, historical, ecological, environmental, air and

atmospheric, water resource, and archeological values.” 43 U.S.C. § 1701(a)(8).

         30.      FLPMA requires BLM, with public participation, to develop and maintain land-

use plans for the use of the public lands that it manages. Id. § 1712(a). Under FLPMA’s

implementing regulations, BLM must develop resource management plans. 43 C.F.R. § 1610.1.

         31.      The BLM Director is required to render a decision on the protest of any resource

management plan and their decision “shall be in writing and shall set forth the reasons for the

decision.” Id. § 1610.5-2(a)(3). Regulations require the BLM Director alone to consider and

resolve recommendations and protests on RMPs. See 43 C.F.R. §§ 1610.3-2(e), 1610.5-2(a)(3).

This role is therefore a nondelegable “function or duty” of the BLM Director under the FVRA. 5

U.S.C. § 3348(a)(2).

         32.      The BLM Director’s protest ruling finalizes the resource-management-planning

process. Id. § 1610.5-2(b); Or. Natural Desert Ass’n v. Bureau of Land Management, 625 F.3d

1092, 1097 (9th Cir. 2010).




                                                  11
           Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 12 of 26




          33.      Once BLM approves a resource management plan, “[a]ll future management

authorizations and actions . . . shall conform to the approved plan.” Id. § 1610.5-3(a).

          34.      FLPMA provides that BLM must manage public lands “on the basis of multiple

use and sustained yield.” 43 U.S.C. § 1701(a)(7). “Multiple use” includes:

          [A] combination of balanced and diverse resource uses that takes into account the
          long-term needs of future generations for renewable and nonrenewable resources,
          including, but not limited to, recreation, range, timber, minerals, watershed,
          wildlife and fish, and natural scenic, scientific and historical values; and
          harmonious and coordinated management of the various resources without
          permanent impairment of the productivity of the land and the quality of the
          environment with consideration being given to the relative values of the resources
          and not necessarily to the combination of uses that will give the greatest economic
          return or the greatest unit output.

Id. § 1702(c). The non-impairment mandate within FLPMA’s multiple use definition is unique

among statutes that provide for multiples uses of natural resources. The term “sustained yield” is

defined as “the achievement and maintenance in perpetuity of a high-level annual or regular

periodic output of the various renewable resources of the public lands consistent with multiple

use. Id. § 1702(h) (emphasis added).

          35.      In applying FLPMA’s principles of multiple use and sustained yield to manage

public lands, “the Secretary shall, by regulation or otherwise, take any action necessary to

prevent unnecessary or undue degradation of the lands.” Id. § 1732(b).

   III.         Administrative Procedure Act

          36.      Under the Administrative Procedure Act (“APA”), a reviewing court shall hold

unlawful and set aside agency action that is, inter alia, “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” “contrary to constitutional right, power,

privilege, or immunity,” and “without observance of procedure required by law.” 5 U.S.C. §

706(2)(A), (B), (D).




                                                  12
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 13 of 26




        37.      An agency’s compliance with FLPMA is subject to review under the APA. 5

U.S.C. §§ 701 et seq.

                                   FACTUAL BACKGROUND

   I.         Pendley’s Tenure as Acting BLM Director

        38.      On January 19, 2017, then-Secretary of the Interior Sally Jewell issued Secretarial

Order No. 3345, to take effect at noon on January 20, 2017. The Order temporarily delegated the

tasks assigned to various non-career political appointments to career officials during the pending

Presidential transition. This included the delegation of the BLM Director’s “functions, duties,

and responsibilities” to Kristin Bail, the current Assistant Director of the Office of National

Conservation Lands and Community Partnerships, “to ensure uninterrupted management and

execution of the duties . . . during the Presidential transition period pending Senate-confirmation

of new non-career officials.” Secretarial Order No. 3345 (January 19, 2017).

        39.      Donald J. Trump’s Presidency began at noon on January 20, 2017. On or around

that date, Neil Gregory Kornze, the last Senate-confirmed Director of the BLM, resigned and

vacated the office. Since that date, BLM has operated without a Senate-confirmed director.

        40.      Secretarial Order No. 3345 was amended thirty-two times during the three years

following its issuance. During that period, and without the Senate’s confirmation, five people

exercised the BLM Director’s “functions, duties, and responsibilities.”

        41.      The Acting BLM Director at the time of the actions challenged in this suit was

William Perry Pendley. Pendley was installed in and maintained the position under authority of a

series of amendments to Order No. 3345 and a memorandum through which he exercised the

authority of the Director to delegate to himself the role of Acting Director.




                                                 13
            Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 14 of 26




       42.      On July 29, 2019, Secretary of the Interior David Bernhardt amended Order No.

3345 to “temporarily redelegate” to Pendley the authority to exercise the BLM Director’s

“functions, duties, and responsibilities.” David Bernhardt, Order No. 3345, Amend. No. 28 (July

29, 2019). The delegation was scheduled to expire on September 30, 2019. Id.

       43.      Between September 30, 2019, and May 5, 2020, Secretary Bernhardt amended

Secretarial Order No. 3345 four times to extend Pendley’s temporary tenure. See David

Bernhardt, Order No. 3345, Amend. No. 29 (Sept. 30, 2019), Amend. No. 30 (Jan. 2, 2020),

Amend. No. 31 (Apr. 3, 2020), Amend. No. 32 (May 5, 2020).

       44.      On May 22, 2020, Pendley, “exercising the delegated authority” of the BLM

Director, issued a memorandum clarifying the “order of succession” for PAS offices under the

“Vacancies Reform Act.” See Memorandum from William Perry Pendley on Designation of

Successors for Presidentially-Appointed, Senate-Confirmed Positions, to Casey Hammond (May

22, 2020) (“Succession Memo”). In the Succession Memo, Pendley designated himself as the

“First Assistant for the purposes of the [FVRA] . . . and delegated to himself the authority to

perform all duties and responsibilities of the Director”. Id. Pendley exercised the BLM Director’s

authority pursuant to this self-delegation beginning on June 5, 2020.

       45.      On June 30, 2020, President Trump nominated Pendley for the position of BLM

Director.

       46.      While Pendley’s nomination for BLM Director was pending in the Senate,

Pendley continued to serve as BLM’s Acting Director in violation of the FVRA. See 5 U.S.C. §

3345(b)(1)(B) (prohibiting a person from serving as an acting officer if “the President submits a

nomination of such person to the Senate for appointment to such office”).




                                                14
            Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 15 of 26




         47.      On September 8, 2020, amid mounting controversy over Pendley’s fitness to

direct the BLM, President Trump withdrew Pendley’s nomination for the position of BLM

Director.

         48.      On September 25, 2020, Chief District Judge Brian Morris of the United States

District Court for the District of Montana, Great Falls Division, declared that “Pendley served

unlawfully as the Acting Director of BLM” under the FVRA, and enjoined Pendley from

exercising the BLM Director’s authority. Bullock v. U.S. Bureau of Land Mgmt., No. 4:20-cv-

0062-BMM, 2020 WL 5746836, at *12 (D. Mont. Sept. 25, 2020). Judge Morris’s Order noted

that “further relief likely should be granted under the FVRA and APA” . . . because “Congress

prescribed an additional form of relief for violations of the FVRA: that ‘any function or duty of a

vacant office’ performed by a person not properly serving under the statute ‘shall have no force

or effect.’” Id. (quoting 5 U.S.C. § 3348(d)).

         49.      On October 16, 2020, Judge Morris issued a subsequent order addressing the

question of “further relief,” under the FVRA’s remedies provision and determining that three

RMPs—the Lewistown RMP, Missoula RMP, and Miles City RMP Amendment—were

unlawful and must be set aside under 5 U.S.C. § 3348(d)(1) and 5 U.S.C. §706(2)(A). Bullock,

2020 WL 6204334, at *4. Judge Morris noted that “it remains probable that additional actions

taken by Pendley” should be similarly set aside. Id.

         50.      Contrary to the FVRA and Judge Morris’s order, Pendley continued to exercise

the authority of BLM’s Acting Director.

   II.         The Challenged Resource Management Plans

         51.      On October 4, 2019, the BLM issued the Record of Decision (“ROD”) for the

Central Coast Field Office Oil and Gas Leasing RMPA, making 725,500 of the 1.1 million acres




                                                 15
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 16 of 26




of federal public lands and mineral estate under BLM’s jurisdiction in the planning area available

for oil and gas leasing. Plaintiff CBD participated in the administrative process, up to and

including protesting the RMPA. CBD’S protest challenged the adequacy of BLM’s analysis on

multiple grounds, including but not limited to allegations that BLM had violated NEPA by

failing to consider a reasonable range of alternatives, failing to analyze and disclose

environmental impacts, and failing to allow for adequate public participation. CBD also

protested BLM’s failure to consult under the Endangered Species Act with the National Marine

Fisheries Service for steelhead trout and coho salmon. The Director’s Protest Resolution Report

was issued the same day as the ROD, on October 4, 2019, when William Perry Pendley was

serving in the role of Acting Director of the BLM pursuant to Amendment No. 29 of Secretarial

Order 3345.

       52.     On October 24, 2019, the BLM issued the ROD for the Ray Land Exchange

RMPA, approving a proposed land exchange between the BLM and ASARCO, and approving

three RMP amendments to facilitate the exchange. The approved exchange effectuates the

transfer of 9,339 acres of public land near the ASARCO Ray Mine Complex and Copper Butte

Property near Karny, Arizona to ASARCO for expansion of the Ray Mine. Plaintiffs CBD and

Guardians participated in the administrative process, up to and including protest of the RMPA. In

their protest, CBD and Guardians challenged the scope and adequacy of BLM’s supplemental

NEPA analysis on multiple grounds. The Director’s Protest Resolution Report was issued on

October 18, 2019, when Pendley was serving in the role of Acting Director of the BLM pursuant

to Amendment No. 29 of Secretarial Order 3345.

       53.     On January 29, 2020, the BLM issued the ROD for the Tres Rios Field Office

Areas of Critical Environmental Concern RMPA, evaluating management decisions for 18




                                                 16
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 17 of 26




potential ACECs covering 80,000 acres in southwest Colorado and ultimately designating three

ACECs on 14,335 acres. Plaintiff Rocky Mountain Wild participated in the administrative

process for the RMPA, up to and including protesting the proposed RMPA. RMW’s protest

challenged BLM’s failure to utilize best available science in conducting the NEPA analysis, the

agency’s failure to consult with the U.S. Fish and Wildlife Service regarding threatened

Gunnison sage-grouse, and for violation of FLPMA by not prioritizing ACEC designation. The

Director’s Protest Resolution Report was also issued on January 29, 2020, when Pendley was

serving in the role of Acting Director of the BLM pursuant to Amendment No. 30 of Secretarial

Order 3345.

       54.     On March 11, 2020, the BLM New Mexico State Director and Bureau of Indian

Affairs (“BIA”) Regional Directors for the Southern Plains and Eastern Oklahoma Regions

issued RODs for the Oklahoma, Kansas, and Texas Final Joint EIS associated with the BLM

RMP and the associated BIA Integrated Resource Management Plans for the region. 1 The BLM

RMP dictates management on 15,100 acres of public land and 4,810,900 acres of federal mineral

estate. Plaintiff CBD participated in the administrative process, up to and including the protest

resolution process. CBD protested, among other issues, BLM’s failure to adequately notify the

public of opportunities for participation and possible impacts to resources potentially affected by

the RMP, the agency’s failure to consider a reasonable range of alternatives, its failure to take the

requisite hard look at impacts to water resources, and its failure to adequately analyze the direct,

indirect, and cumulative impacts of management under the RMP on climate change as a result of




1
 Plaintiff CBD participated in the administrative process, including the filing of a protest to the
BLM ROD and RMP. Likewise, Conservation Groups here challenge only the BLM’s issuance
of its ROD and its protest resolution with regard to the BLM RMP, and do not challenge the
BIA’s RODs or Integrated Resource Management Plans for lands under BIA jurisdiction.

                                                 17
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 18 of 26




land management and mineral leasing under the RMP. The Director’s Protest Resolution Report

was issued on February 7, 2020, when Pendley was serving in the role of Acting Director of the

BLM pursuant to Amendment No. 30 to Secretarial Order 3345.

       55.     On April 2, 2020, BLM issued the ROD for the Dairy Syncline Mine and

Reclamation Plan FEIS in response to a proposed plan submitted by the J.R. Simplot Company

for development of two phosphate leases in southeast Idaho, to result in disturbance on 2,767

acres of BLM administered land. The Mine and Reclamation plan entailed a sale and exchange

of land from the BLM to Simplot, which in turn required an amendment to the 2012 Pocatello

ARMP. Plaintiffs Guardians, WWP, and Y2U participated in the administrative process, and

Guardians participated in the protest resolution process. Guardians protested the proposed action

on the grounds that the public lands proposed to be transferred to Simplot do not meet the criteria

for disposal under FLPMA and that the EIS did not adequately analyze that issue. Plaintiff Y2U

protested the proposed action on the grounds that the land disposal and ARMP amendment were

not fully analyzed or disclosed through a hard look as required by NEPA; the differences in

management of the tailings facility by BLM as opposed to the Idaho Department of Lands were

not analyzed; there was not an adequate range of alternatives; FLPMA Section 203 criteria were

not fully analyzed and the land disposal does not meet their intent; and FLPMA and ARMP

requirements are not met as regards the Goals, Objectives and Actions contained in the ARMP.

The Director’s Protest Resolution Report was issued on February 20, 2020, when Pendley was

serving in the role of Acting Director of the BLM under color of Amendment No. 30 to

Secretarial Order 3345.

       56.     On April 21, 2020, BLM issued the ROD for the Haiwee Geothermal Leasing

Area of the California Desert Conservation Area (“CDCA”) Plan, designating approximately




                                                18
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 19 of 26




22,800 acres as available for geothermal exploration and development, revising the Special Unit

Management Plans for four Areas of Critical and Environmental Concern (“ACEC”) to remove

existing surface occupancy protections, and authorizing three pending non-competitive

geothermal lease applications on 4,460 acres within the Haiwee Geothermal Leasing Area in

Inyo County, California. Plaintiff CBD participated in the administrative process, up to and

including protesting the RMPA. CBD’s protest asserted, among other things, that the RMPA

violated FLPMA because BLM failed to consider the RMPA for consistency with and in the

context of the CDCA as a whole, that the BLM’s analysis failed to acknowledge the impact of

the non-competitive leases on Areas of Critical Environmental Concern, and that BLM failed to

consider a reasonable range of alternatives to reduce impacts to sensitive resources, among other

critiques. The Director’s Protest Resolution Report was issued on April 3, 2020, when Pendley

was serving in the role of Acting Director of the BLM pursuant to Amendment No. 31 of

Secretarial Order 3345.

       57.     On May 8, 2020, the ROD for the Gemini Solar Project was signed by Interior

Secretary David Bernhardt, approving the application for a right-of-way grant for the project on

approximately 7,100 acres of BLM land in Clark County, Nevada, and the associated Las Vegas

RMP Amendment. Plaintiff WWP participated in the administrative process, up to and including

a protest of the proposed ROD and RMPA. WWP protested the proposed project and associated

RMPA on the grounds that BLM violated both FLPMA and NEPA by failing to consider an

alternative that designated the region as an Area of Critical Environmental Concern, which

should have fallen within the reasonable range of alternatives considered by the agency on

account of the presence and habitat of threatened desert tortoise and various rare plant species.

The Director’s Protest Resolution Report was initially issued on March 6, 2020 and was




                                                19
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 20 of 26




supplemented on August 14, 2020. 2 At the time of issuance of the initial Protest Resolution

Report on March 6, 2020, Pendley was serving in the role of Acting Director of the BLM

pursuant to Amendment No. 30 to Secretarial Order 3345. At the time of issuance of the

Supplemental Protest Resolution Report on August 14, 2020, Pendley was serving in the role of

Acting Director of the BLM pursuant to the Succession Memo.

       58.     On August 3, 2020, Casey Hammond, Principle-Deputy Assistant Secretary

Exercising the Authority of the Assistant Secretary for Land and Minerals Management, signed

the ROD for the Moneta Divide Natural Gas and Oil Development Project for the exploration

and production of oil and gas resources in Fremont, Natrona, and Sweetwater Counties on

approximately 327,645 acres in Wyoming. Approval of the decision required and included an

amendment to the Casper Resource Management Plan. Plaintiffs WWP, CBD and Guardians

participated administratively up to and including the protest resolution process. Plaintiff groups

protested the ROD and associated RMPA on the grounds that the RMPA violated the Migratory

Bird Treaty Act and failed to comply with the 2015 Wyoming Greater Sage-grouse RMPA, and

challenged the ROD for failure to take a hard look as required by NEPA at direct, indirect, and

cumulative impacts on greater sage-grouse. The Director’s Protest Resolution Report was issued

on May 1, 2020, when Pendley was exercising the role of Acting Director pursuant to

Amendment No. 31 to Secretarial Order 3345.




2
  BLM issued a supplement to its initial Protest Resolution Report because an additional valid
protest was misplaced by the Agency and discovered after the original protest resolution report,
necessitating a supplement to address issues contained in the additional protest letter signed by
Plaintiff WWP, among other parties. BLM’s Supplement Protest Resolution Report incorrectly
states that the original Protest Resolution Report was issued May 11, 2020, but the original
Protest Resolution Report is dated and was issued on March 6, 2020.

                                                20
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 21 of 26




       59.     On September 28, 2020, the BLM issued the ROD for the Sonoran Desert

National Monument Grazing RMPA in Arizona. The Amendment dictates management on

252,460 acres of public land, and was completed in response to a March 31, 2016 District Court

decision from the District of Arizona that remanded the 2012 Sonoran Desert National

Monument Resource Management Plan and ROD, and a supplement BLM had prepared to cure

prior deficiencies in the Plan, to the BLM for continued failure to comply with NEPA. W.

Watersheds Project v. United States Bureau of Land Mgmt., 181 F. Supp. 3d 673, 691 (D. Ariz.

2016). Plaintiffs WWP, CBD and Guardians engaged administratively, up to and including

protesting the proposed EIS, RMPA, and ROD. Their protest faulted the proposed RMPA for

failure to consider the impact of livestock grazing on the Sonoran-desert tortoise, failure to

consider an adequate range of alternatives, and failure to comply with FLPMA’s non-

degradation mandate with regard to the Monument and its objects, among other concerns. The

Director’s Protest Resolution Report for the grazing RMPA was issued on September 11, 2020,

when Pendley continued to serve in the role of Acting Director of the BLM under color of the

Succession Memo.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                                (Appointments Clause Violation)

       60.     Conservation Groups re-allege and incorporate, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this complaint.

       61.     The U.S. Constitution’s Appointments Clause provides the exclusive appointment

scheme for “Officers of the United States.” U.S. Const. art. II, § 2, cl. 2.

       62.     The Appointments Clause requires the President to nominate and, with the

Senate’s advice and consent, appoint “Officers of the United States.” Id.



                                                  21
           Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 22 of 26




        63.     The Director of the U.S. Bureau of Land Management is an officer of the United

States because the position exercises significant authority pursuant to federal law, including the

management and development of public lands. Under the Appointments Clause, the Senate must

confirm the Director’s nomination. See 43 U.S.C. § 1731(a).

        64.     By exercising the authority of an officer of the United States without Senate

confirmation, Pendley violated the Appointments Clause.

                                 SECOND CLAIM FOR RELIEF
                                      (FVRA Violation)

        65.     Conservation Groups re-allege and incorporate, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this complaint.

        66.     The Federal Vacancies Reform Act (“FVRA”) prescribes the exclusive means by

which the President can temporarily install an acting officer to perform the functions and duties

of a vacant PAS office. 5 U.S.C. § 3347.

        67.     The BLM Director is a PAS office subject to the FVRA. 43 U.S.C. § 1731(a).

        68.     Under the FVRA, an officer may not serve as an acting officer for a PAS office if

they are nominated by the President for appointment to such office, unless the person was

serving as the first assistant to the PAS office at the time the vacancy arose, the first assistant is

itself a PAS office, and the Senate has approved their appointment to such office. 5 U.S.C. §

3345(b).

        69.     At the time the BLM Director vacancy arose on January 19, 2017, Pendley was

not the first assistant to the BLM Director.

        70.     Pendley served as BLM’s Acting Director while his nomination for the position of

BLM Director was pending in the Senate.




                                                  22
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 23 of 26




       71.     “Once the President submitted [Pendley’s] nomination to fill that position in a

permanent capacity, subsection (b)(1) of [5 U.S.C. § 3345] prohibited” Pendley from continuing

to serve as an acting officer. See N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 944 (2017).

       72.     Since June 30, 2020, Pendley has violated the FVRA by exercising the authority

of Acting BLM Director.

       73.     Because Pendley’s appointment to the position of Acting BLM Director violated

the FVRA, the office of the BLM Director “shall remain vacant” and Pendley’s actions,

including his approvals of the RMPs challenged in this action, insofar as they dictate

management of BLM-managed lands, “shall have no force and effect” and “may not be ratified.”

5 U.S.C. § 3348(b), (d).

                                 THIRD CLAIM FOR RELIEF
                                      (APA Violation)

       74.     Conservation Groups re-allege and incorporate, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this complaint.

       75.     The APA forbids agency action that is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” that is “contrary to constitutional right,

power, privilege, or immunity,” or that is taken “without observance of procedure required by

law,” 5 U.S.C. § 706(2)(A), (B), (D).

       76.     Secretary Bernhardt’s July 29, 2019 appointment of Pendley as Acting BLM

Director through an amendment to Secretarial Order No. 3345 and his subsequent amendments

to that Order reauthorizing Pendley to serve as Acting Director were unlawful agency actions

because they violated the U.S. Constitution and the FVRA.

       77.     Pendley’s Succession Memo in which he designated himself as the First Assistant

and delegated to himself the authority to perform the BLM Director’s functions and duties is



                                                 23
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 24 of 26




unlawful and violates the FVRA’s exclusive procedures for temporarily authorizing an acting

official to perform the functions and duties of the BLM Director.

       78.     Pendley’s exercise of the BLM Director’s authority, and his actions in that role,

including the approval of the RMPs at issue in this action, violate the APA and have no force and

effect because Pendley was unlawfully serving in that role.

                               FOURTH CLAIM FOR RELIEF
                                   (FLPMA Violation)

       79.     Conservation Groups re-allege and incorporate, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this complaint.

       80.     Congress established the office of the BLM Director under the Federal Land

Policy and Management Act, 43 U.S.C. §§ 1701 et seq., and mandated that appointments to that

position be made “by the President, by and with the advice and consent of the Senate.” Id. §

1731(a). As a result, the office of the BLM Director is a PAS office and the President’s

designation of an Acting BLM Director to temporarily fill a vacancy in that office must be in

accordance with the FVRA. 5 U.S.C. § 3345(a).

       81.     FLPMA requires BLM, with public participation, to develop and maintain land-

use plans for the use of the public lands that it manages. 43 U.S.C. § 1712(a). Under FLPMA’s

implementing regulations, BLM must develop resource management plans. 43 C.F.R. § 1610.1.

       82.     The BLM Director is required to render a decision on the protest of any resource

management plan and their decision “shall be in writing and shall set forth the reasons for the

decision.” 43 C.F.R. § 1610.5-2(a)(3).

       83.     Regulations require the BLM Director alone to consider and resolve

recommendations and protests on RMPs. See 43 U.S.C. § 1701(a)(8); 43 C.F.R. §§ 1610.3-2(e),




                                                24
         Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 25 of 26




1610.5-2(a)(3). This role is therefore a nondelegable “function or duty” of the BLM Director

under the FVRA. 5 U.S.C. § 3348(a)(2).

       84.     The BLM Director’s protest ruling finalizes the resource-management-planning

process. 43 C.F.R. § 1610.5-2(b); Or. Natural Desert Ass’n v. Bureau of Land Management, 625

F.3d 1092, 1097 (9th Cir. 2010).

       85.     Because Pendley was illegally exercising the functions and duties of the BLM

director when the protest resolutions for the challenged RMPs were issued, the protest resolution

process, and by extension the approval of the challenged RMPs, violate FLPMA.

                                    REQUEST FOR RELIEF

       Plaintiffs respectfully requests that this Court:

       A.      Declare that William Perry Pendley’s appointment as Acting BLM Director, his

exercise of the Director’s functions and duties, and his actions in that role, including while his

nomination for the office of the BLM Director was pending before the Senate, violate the U.S.

Constitution, the Federal Vacancies Reform Act, and the Administrative Procedure Act;

       B.      Vacate the challenged RMP protest resolutions and associated RODs, and remand

them to the BLM for resolution consistent with the Court’s opinion.

       C.      Award Plaintiffs their costs, attorneys’ fees, and other expenses as provided by

applicable law; and

       D.      Grant such other relief as this Court deems just, proper, and reasonable.

Dated this 19th Day of January, 2021,

                                                              Respectfully submitted,


                                              /s/ Kyle Tisdel
                                              Kyle J. Tisdel (Bar No. NM006)
                                              WESTERN ENVIRONMENTAL LAW CENTER


                                                 25
Case 1:21-cv-00174-TSC Document 1 Filed 01/19/21 Page 26 of 26




                            208 Paseo del Pueblo Sur, Unit 602
                            Taos, New Mexico 87571
                            (p) 575.613.8050
                            tisdel@westernlaw.org

                            /s/ Melissa Hornbein
                            Melissa A. Hornbein
                            (MT Bar No. 9694 pro hac vice pending)
                            WESTERN ENVIRONMENTAL LAW CENTER
                            103 Reeders Alley
                            Helena, Montana 59601
                            (p) 406.708.3058
                            hornbein@westernlaw.org

                            Counsel for Plaintiffs

                            /s/ Diana Dascalu-Joffe
                            Diana Dascalu-Joffe
                            (CO Bar No. 50444 pro hac vice pending)
                            CENTER FOR BIOLOGICAL DIVERSITY
                            1536 Wynkoop St., Ste. 421
                            Denver, CO 80202
                            (p) 720.925.2521
                            ddascalujoffe@biologicaldiversity.org

                            Counsel for Plaintiff Center for Biological Diversity

                            /s/ Samantha Ruscavage-Barz
                            Samantha Ruscavage-Barz (Bar No. CO0053)
                            WILDEARTH GUARDIANS
                            301 N. Guadalupe Street, Ste. 201
                            Santa Fe, NM 87501
                            505.401.4180
                            sruscavagebarz@wildearthguardians.org

                            Counsel for Plaintiff WildEarth Guardians




                              26
